J-S83020-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                      IN THE SUPERIOR COURT
                                                      OF PENNSYLVANIA


                    v.

ANNA SIGORENKO,

                         Appellant                   No. 3798 EDA 2016


         Appeal from the Judgment of Sentence December 9, 2016
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0010627-2015

BEFORE: GANTMAN, P.J., OLSON AND DUBOW, JJ.

MEMORANDUM BY OLSON, J.:                             FILED MARCH 08, 2018

     Appellant, Anna Sigorenko, appeals from the judgment of sentence

entered on December 9, 2016.         In this direct appeal, Appellant’s court-

appointed counsel filed both a petition to withdraw as counsel and an

accompanying brief pursuant to Commonwealth v. McClendon, 434 A.2d

1185 (Pa. 1981), and its federal predecessor, Anders v. California, 386 U.S.

738 (1967).    We conclude that Appellant’s counsel complied with the

procedural requirements necessary        to   withdraw.   Furthermore, after

independently reviewing the record, we conclude that the appeal is wholly

frivolous. We, therefore, grant counsel’s petition to withdraw and affirm the

judgment of sentence.

     The factual background and procedural history of this case are as

follows. Early in the morning on August 29, 2015, Amanda Maraj (“Maraj”)
J-S83020-17

left a restaurant and placed her wallet in her vehicle. She then spoke with

family for approximately two hours in the area around her vehicle.         When

Maraj reentered her vehicle, her wallet was missing.

        One week later Appellant contacted Maraj and informed her that she

knew who stole the wallet. When the two met, Appellant told Maraj that she

had some of the twenty credit cards that were in Maraj’s wallet and provided

the name of the alleged thief. Appellant also offered to return all of Maraj’s

property in exchange for $100.00. Maraj agreed to this arrangement and they

scheduled a later meeting.        Prior to the scheduled meeting, Appellant

increased her demand to $120.00. Appellant was arrested when she, along

with her son, appeared to make the exchange with Maraj.

        On November 2, 2015, the Commonwealth charged Appellant via

criminal information with receiving stolen property.1     On August 10, 2016,

Appellant was convicted of that offense. On December 9, 2016, the trial court

sentenced Appellant to one year of probation. This timely appeal followed.2

        Appellant’s counsel raises one issues in his Anders brief:

        Was the evidence sufficient to prove [Appellant] guilty beyond a
        reasonable doubt?

Anders Brief at viii.




1   18 Pa.C.S.A. § 3925(a).

2 Appellant and the trial court complied with Pennsylvania Rule of Appellate
Procedure 1925.


                                       -2-
J-S83020-17

        Before reviewing the merits of this appeal, we must first determine

whether counsel has fulfilled the necessary procedural requirements for

withdrawing as counsel. See Commonwealth v. Blauser, 166 A.3d 428,

431 (Pa. Super. 2017) (citation omitted). To withdraw under Anders, court-

appointed counsel

        must file a petition averring that, after a conscientious
        examination of the record, counsel finds the appeal to be wholly
        frivolous. Counsel must also file an Anders brief setting forth
        issues that might arguably support the appeal along with any
        other issues necessary for the effective appellate presentation
        thereof. Anders counsel must also provide a copy of the Anders
        petition and brief to the appellant, advising the appellant of the
        right to retain new counsel, proceed pro se, or raise any additional
        points worthy of this Court’s attention.

Commonwealth v. Cook, 175 A.3d 345, 348 (Pa. Super. 2017) (cleaned up).

        If counsel meets all of the above obligations, “it then becomes the

responsibility of the reviewing court to make a full examination of the

proceedings and make an independent judgment to decide whether the appeal

is in fact wholly frivolous.” Commonwealth v. Santiago, 978 A.2d 349, 355

n.5 (Pa. 2009), quoting McClendon, 434 A.2d at 1187. It is only when both

the procedural and substantive requirements are satisfied that counsel will be

permitted to withdraw. In the case at bar, counsel has met all of the above

procedural obligations.      We now turn to whether this appeal is wholly

frivolous.3




3   Appellant did not file a response to counsel’s Anders brief.


                                        -3-
J-S83020-17

      The lone issue raised in counsel’s Anders brief is whether there was

sufficient evidence to convict Appellant of receiving stolen property.       “The

determination of whether sufficient evidence exists to support the verdict is a

question of law; accordingly, our standard of review is de novo and our scope

of review is plenary.” Commonwealth v. Johnson, 160 A.3d 127, 136 (Pa.

2017) (citation omitted). In assessing Appellant’s sufficiency challenge, we

must determine “whether viewing all the evidence admitted at trial in the light

most favorable to the [Commonwealth], there is sufficient evidence to enable

the fact-finder to find every element of the crime beyond a reasonable doubt.”

Commonwealth v. Grays, 167 A.3d 793, 806 (Pa. Super. 2017) (citation

omitted). “[T]he facts and circumstances established by the Commonwealth

need not preclude every possibility of innocence. . . . [T]he finder of fact while

passing upon the credibility of witnesses and the weight of the evidence

produced, is free to believe all, part[,] or none of the evidence.”

Commonwealth v. Waugaman, 167 A.3d 153, 155–156 (Pa. Super. 2017)

(citation omitted).

      “The elements of receiving stolen property [are]: (1) intentionally

acquiring possession, control or title, retaining, disposing, or lending on the

security of movable property of another; (2) with knowledge or belief that it

was   probably     stolen;   and   (3)     intent   to   deprive   permanently.”

Commonwealth v. Nero, 58 A.3d 802, 807 (Pa. Super. 2012), appeal

denied, 72 A.3d 602 (Pa. 2013) (citation omitted).            In this case, the



                                         -4-
J-S83020-17

Commonwealth produced overwhelming evidence to prove all three elements.

First, Appellant was apprehended with Maraj’s moveable property and

Appellant admitted to possessing her moveable property.        Second, Maraj

informed Appellant that the wallet was stolen.        Nonetheless, Appellant

retained possession of the wallet. Finally, Appellant intended to permanently

deprive Maraj of her moveable property. Appellant had the opportunity to

return the wallet and its contents on two occasions but failed to do so.

Instead, she demanded that Maraj pay a ransom in exchange for return of the

property. At the third meeting, where Appellant was ultimately arrested, she

had her son hold the wallet while she attempted to extort funds from Maraj in

exchange for the wallet.       Hence, any argument that the evidence was

insufficient is wholly frivolous.

      In sum, we conclude that the sole issue raised in counsel’s Anders brief

is wholly frivolous. Furthermore, after an independent review of the entire

record, we conclude that no other issue of arguable merit exists. Therefore,

we grant counsel’s request to withdraw. Having determined that the sole issue

raised on appeal is frivolous, we affirm the judgment of sentence.

      Petition to withdraw as counsel granted.        Judgment of sentence

affirmed.




                                     -5-
J-S83020-17



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/8/18




                          -6-